Citation Nr: 0513389	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  02-16 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from April 
1969 to March 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

When the case was previously before the Board, in May 2004, 
reopening a claim for service connection for pes planus was 
denied.  The veteran alleged that there were earlier, 
relevant VA medical records.  The issue of whether new and 
material evidence has been received to reopen a claim of 
entitlement to service connection for schizophrenia was 
remanded to obtain additional evidence.  VA was unable to 
find any new evidence.  The veteran was notified and asked to 
submit evidence of earlier treatment but did not.  As it 
appears that the requested development has been done to the 
extent possible, the Board will now proceed with its review 
of the appeal.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.  

2.  The last prior denial of the veteran's claim to reopen 
his claim for service connection for schizophrenia was in 
November 1994, in a rating decision by the RO.  The veteran 
did not make a timely appeal of that decision.  

3.  The evidence of record at the time of the November 1994 
RO decision included service medical records, and records of 
VA hospitalization or out-patient treatment in January 1976, 
May and June 1976, May and June 1979, June and July 1979, 
November 1982 to June 1983, July 1983, and September to 
November 1993.  None of the medical reports connected 
schizophrenia to the veteran's active service.  

4.  Since the November 1994 RO decision, VA has received 
records for a domiciliary stay from November 1993 to April 
1995, VA clinical records from December 2000 to March 2002, 
and a summary of VA hospitalization in March 2002.  None of 
the medical reports connected schizophrenia to the veteran's 
active service.  

5.  The evidence received since the final denial of November 
1994 is cumulative.  


CONCLUSION OF LAW

The November 1994 rating decision is final.  Evidence 
received since the RO's 1994 decision is not new and material 
and the veteran's claim of entitlement to service connection 
for schizophrenia is not reopened. 38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2001, 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  This law redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet App 112, 
120, 121 (2004) held, in part, that a VCAA notice, consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

Review of the VCAA notice letter of November 2001 discloses 
that it complied with all the requirements as described by 
the Court.  Particularly, the wording of the VCAA notice 
adequately informed the claimant that he should provide 
"any" evidence in his possession pertaining to the claim; 
that he should give VA everything he had pertaining to the 
claim.  

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  That 
was done in this case, with the November 2001 VCAA letter 
being sent to the veteran before the rating decision was 
made.  Moreover, the file reflects a continuous flow of 
information to the veteran.  The rating decisions, statement 
of the case, and supplemental statement of the case, as well 
as the VCAA letter and other correspondence, notified the 
veteran and his representative of the status of the evidence 
as it was developed and of the need for substantiating 
evidence from him.  Any deficits in the original notice were 
cured long before the case came to the Board and are no more 
than non-prejudicial error.  

Any deficits in the original notice were cured long before 
the case came to the Board and are no more than non-
prejudicial error.  See Mayfield v. Nicholson, No. 02-1077 
(Fed. Cir. April 14, 2005).  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  This includes private and government records which 
the veteran adequately identified and authorized VA to 
obtain.  All relevant Federal records have been obtained.  
The service medical records are in the claims folder.  VA 
records have been obtained.  There is no evidence of relevant 
Social Security Administration records.  There is no 
reasonable possibility that further assistance would aid in 
substantiating the claim.  See Wensch v. Principi, 15 Vet. 
App. 362 (2001) [citing Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001) for the holding that VCAA does not apply 
where there is extensive factual development, reflected both 
in the record on appeal and the Board's decision, which 
indicates no reasonable possibility that further assistance 
would aid in substantiating claim].  

There is no duty to provide a medical examination or opinion 
absent the submission of new and material evidence.  
38 C.F.R. § 3.159(c) (4)(C)(iii) (2004). 

Further, the veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  Notably, neither the appellant 
nor the representative has asserted that the case requires 
further development or action under VCAA or its implementing 
regulations.  

Thus, the Board finds VA has completed its duties under VCAA 
and implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2004).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

Criteria  Service connection is granted for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 101(16), 1110 (West 2002).  
Analysis of this provision discloses that there are three 
essential elements, which must be met to establish 
entitlement.  There must be current disability; there must be 
disease or injury during service, and there must be a nexus 
or connection relating the current disability to the disease 
or injury during service.  

Further, the evidence must be competent.  That is, an injury 
during service may be verified by medical or lay witness 
statements; however, the presence of a current disability 
requires a medical diagnosis; and, where an opinion is used 
to link the current disorder to a cause during service, a 
competent opinion of a medical professional is required.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995); see also 38 C.F.R. 
§ 3.159(a) (2004).  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b) (2004).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d) (2004).  

Schizophrenia may be presumed to have been incurred during 
active military service if it is manifest to a degree of 
10 percent within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004).  

Reopening  Review of the claims folder discloses previous 
decisions by the RO.  Decisions of the RO which are not 
appealed are final.  38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. § 20.1103 (2004).  

However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the claim 
will be reopened and the former disposition reviewed.  
38 U.S.C.A. § 5108 (West 2002).  

This claim was received in February 2001.  For claims filed 
before August 29, 2001:  New and material evidence means 
evidence not previously submitted to agency decision makers 
that bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156 (2001).  

The United States Court of Appeals for the Federal Circuit 
has held that this is a jurisdictional matter.  That is, no 
matter how the RO developed the claim, VA has no jurisdiction 
to consider the claim unless the appellant submits new and 
material evidence.  Therefore, whether the RO considered the 
issue or not, the first determination which the Board must 
make, is whether the veteran has submitted new and material 
evidence to reopen the claim.  See Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).  

Background  The service medical records show that the 
veteran's behavior brought him to the attention of medical 
personnel in October 1970.  He was examined and tested 
extensively and it was determined that he did not have either 
a psychiatric disorder or a personality disorder.  In May 
1971, there were complaints of difficulty sleeping.  On the 
February 1973 examination for separation from service, the 
veteran's psychiatric status was normal.  

A VA hospital summary, dated in January 1976, states that it 
was the veteran's first admission to that hospital.  The 
diagnosis was transient situational disturbance.  

Clinical notes show that the veteran was re-admitted to a VA 
hospital for treatment in May and June 1976.  The initial 
impression was paranoid schizophrenia.  The final diagnosis 
was personality disorder with paranoid trends.  

The July 1976 rating decision denied service connection for 
paranoid type schizophrenia.  The veteran did not appeal.  

In July 1979, the veteran claimed benefits for a mental 
disorder.  A summary of VA hospitalization in May and June 
1979 had diagnoses of paranoid personality and drug abuse, 
various drugs.  A personality disorder is not a disability 
within the meaning of the laws and regulations governing the 
payment of monetary benefits.  38 C.F.R. §§ 3.303(c), 4.9, 
4.127 (2004); see also Winn v. Brown, 8 Vet. App. 510, 516 
(1996).  A summary of VA hospitalization in June and July 
1979 had diagnoses of antisocial personality disorder and 
possible schizophrenia.  A November 1979 rating decision 
noted that service connection for a nervous disorder had 
previously been denied and no new and material evidence had 
been submitted.  The decision determined that antisocial and 
paranoid personality with a history of possible schizophrenia 
was not service-connected.  The veteran did not appeal.  

A VA hospital summary shows the veteran was an inpatient from 
November 1982 to June 1983.  Diagnosis were paranoid 
disorder, alcohol abuse, cannabis abuse, and antisocial 
personality disorder.  In a letter dated in July 1983, a VA 
psychologist reported working with the veteran during his 
hospitalization.  His psychiatric illnesses contributed to 
his vocational instability.  The next record of medical 
treatment reflects VA hospitalization from September 1993 to 
November 1993.  The diagnosis was schizophrenia, paranoid 
type, chronic with acute exacerbation.  A November 1994 
rating decision determined that new and material evidence had 
not been submitted to reopen a claim for service connection 
for a psychiatric disorder.  The veteran did not appeal.  

Since the November 1994 rating decision, VA has received 
domiciliary records from November 1993 to April 1995.  These 
include the report of a November 1994 examination with a 
diagnosis of schizophrenia, paranoid type, chronic.  VA 
clinical records, from December 2000 to March 2002, have been 
received.  The earlier records carry a diagnosis of 
schizoaffective disorder, while the later March 2002 records 
have a diagnosis of schizophrenia.  The summary of VA 
hospitalization, in March 2002, has diagnoses of 
schizophrenia, chronic, paranoid, in acute exacerbation; 
polysubstance abuse, alcohol and cocaine; and personality 
disorder, not otherwise specified.  

Analysis  The evidence received before the November 1994 
rating decision contained a diagnoses of schizophrenia, drug 
abuse and personality disorders, as well as treatment 
records.  Since November 1974, VA has continued to receive 
treatment records with diagnoses of schizophrenia, drug abuse 
and personality disorders.  This evidence is cumulative of 
the evidence which was previously of record.  It is not new 
and material.  Consequently, VA cannot reopen the claim.  The 
previous denial remains final.  It is noteworthy that before 
November 1974, none of the medical reports connected 
schizophrenia to the veteran's active service.  That is still 
the case.  There is still no competent medical evidence which 
connects the disability to service.  

The Board has carefully searched the record; however, the 
Board cannot find any evidence not previously submitted to 
agency decision makers that bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  There is no new and material 
evidence.  Therefore, the veteran's petition to reopen the 
claim must be denied.  


ORDER

The petition to reopen the claim of entitlement to service 
connection for schizophrenia is denied.  



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


